DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-5, 8-11 and 22, 24-25 are rejected under 35 U.S.C. 103 as obvious over McMillen (US2011/0104033) in view of Landwehr (US8142749). 
McMillen discloses a method using carbothermic reduction to make TiB2 particles (i.e. ceramic powder) ([0018], [0037]) which utilizes a carbon source to reduce boron and titanium oxide at temperature in excess of 1350 °C ([0082], [0091], Fig. 2, example 1-2).  McMillen further teaches such synthesis method comprising adding a sufficient amount of at least one additive (e.g. iron oxide) to a plurality of reagents (specifically a first amount of carbon as reducing agent, a second amount of boron oxide, titanium oxide as reactant) to form a precursor mixture comprising boron oxide, titanium dioxide, carbon black with 0.25 wt. % iron oxide as a catalyst ([0087]).  McMillen expressly teaches the iron oxide catalyst of being one of additive ([0030], [0048], [0082]) which is added to alter or improve the general properties and/or qualities of titanium diboride, for example purity, PSD (particle size distribution), or surface area.  
McMillen  broadly teaches synthesizing titanium diboride with a specific particle size (e.g. average particle size), surface area, purity, morphology ([0004], [0019])  via  controlling one or more processing variables such as amount of sulfur in the chemical reaction of titanium diboride ([0004]), inert gas flow rate, a soak time, a reaction temperature, and optional additive, for example  transition metal oxide catalyst such as iron oxide, nickel oxide, chrome oxide, manganese oxide , cobalt oxide, vanadium oxide and the like   ([0012], [0020], [0048]).  
McMillen further discloses particle size and morphology of the formed TiB2 particles (powder) can be adjusted via controlling the one or more processing parameters, such as varying the soaking time of the precursor mixture, adding additives, controlling reaction temperature etc. ([0004], [0008], [0019]-[0022], [0048], [0057]).  McMillen further teaches the obtained TiB2 particles having plate-like morphology and irregular morphology (Fig. 4-6, table 2, [0099]), fine particles size of 1 to 2 µm or intermediate particle size distribution of D50 being 5.6 or 5.9 µm.  McMillen also teaches target particle size of TiB2 particles can be in the range of 0.1 to 0.5 µm (reads onto the claimed fine particles size distribution), or from 0.5 to 1.5 µm (reads onto the claimed fine particles size distribution), or from 1.5 to 4.5 µm (reads onto the claimed intermediate particles size distribution), or from 9 to 12 µm (reads onto the claimed coarse particle size distribution).  McMillen disclosed particles bridged to different shape and size (Fig. 5), hence, irregular morphology as that of instantly claimed is expected thereof.  McMillen also discloses using milling/de-agglomeration to break apart the bridged networks of particles ([0106]), it would have been obvious to one of ordinary skill in the art that during such milling/de-agglomeration, some irregular particles apparently can be produced.
Regarding claim 1, McMillen does not expressly teach the at least one additive is selected from the group consisting of: (A) a salt of Co, Fe, Ni, W, and Cr; (B) a pure metal of Co, Fe, Ni, W, and Cr; (C) an alloy of Co, Fe, Ni, W, and Cr; (D) combinations of (A) –(C). 
Landwehr teaches one or more transition metal elements selected from tungsten, molybdenum, chromium, iron, cobalt, nickel, niobium and tantalum can be intentionally added into titanium diboride (col. 4 lines 39-52), wherein such transition metal elements can be added into titanium diboride during the synthesizing stage of the titanium diboride, i.e., such transition metal elements being mixed with reactants for forming titanium diboride (col. 4 lines 57-63).  Landwehr further discloses such transition metal elements can be added into the reactants for forming titanium diboride in elemental form (i.e. pure metal) or in the form of boride, carbide, oxide, carboxide or halide (apparently metal halide is metal salt) (col. 5 lines 57-63), wherein the amount of such transition metal elements in the range of about 0.5 to 3.5% by weight based on the weight of titanium diboride (col. 6 lines 1-4). 
It would have been obvious for one of ordinary skill in the art to adopt such amount of pure metal of tungsten, molybdenum, chromium, iron, cobalt, nickel, niobium and tantalum or halide form as shown by Landwehr to practice the additive of McMillen because by doing so can help provide titanium diboride material having increased sinterability while avoiding or minimizing the formation of deleterious grain boundary phase as suggested by Landwehr (col. 4 lines 42-49).  It would have been obvious for one of ordinary skill in the art to substitute iron oxide, nickel oxide, chrome oxide, cobalt oxide with their functional equivalent of pure metal of iron, nickel, cobalt, chromium in element form or their halide form for help producing desired titanium diboride having desired morphology and particle size distribution (see MPEP 2144. 06). 
It would have been obvious for one of ordinary skill in the art to adopt such amount of metal of tungsten, molybdenum, chromium, iron, cobalt, nickel, niobium and tantalum (or metal halide) additive, the soaking time of the precursor mixture, controlling reaction temperature etc. as shown by McMillen via routine experimentation (see MPEP 2144. 05 II) for help obtaining titanium diboride particles having desired target particle size distribution and morphology (e.g. such as plate-like, irregular) for desired intended uses as suggested by McMillen ([0004], [0019]).   
As for the claimed at least partially due to the at least one additive, the titanium diboride realize a morphology selected from the group consisting of irregular, equiaxed, plate-like and combinations thereof, and  at least partially due to the at least one additive, the titanium diboride powder realize a particle size distribution selected from the group consisting of fine, intermediate, coarse and combinations thereof,  Landwehr already teaches using metal of tungsten, molybdenum, chromium, iron, cobalt, nickel, niobium and tantalum or their halide form for help improving titanium diboride sinterability and minimizing deleterious grain boundary phase. McMillen already teaches particle size and morphology of the formed TiB2 particles (powder) can be adjusted via controlling the one or more processing parameters, such as varying the soaking time of the precursor mixture, adding additives, controlling reaction temperature etc. ([0004], [0008], [0019]-[0022], [0048], [0057]).  Landwehr teaches a  same or substantially the same additive as that of instantly claimed  can be added  thereof for forming titanium diboride having desired titanium diboride products,  therefore,  same or substantially the same “at least partially due to the at least one additive, the titanium diboride realize a morphology selected from the group consisting of irregular, equiaxed, plate-like and combinations thereof, and  at least partially due to the at least one additive, the titanium diboride powder realize a particle size distribution selected from the group consisting of fine, intermediate, coarse and combinations thereof”  as that of the instantly claimed would be expected.    It would have been obvious to one of ordinary skill in the art to select certain processing variables, e.g. adopting certain amount of at least one additive (metal of tungsten, molybdenum, chromium, iron, cobalt, nickel, niobium and tantalum or their halide form) for at least partially realizing a morphology and at least partially realizing a particle size distribution as that of instantly claimed via routine optimization (see MPEP 2144. 05 II) for help obtaining TiB2 particles with desired morphology and particle size distribution for intended applications as suggested by McMillen ([0004], [0019], [0034], [0048]).
Regarding claim 3, McMillen further discloses further comprising removing an undesired byproduct of the carbothermic reaction via exposing the precursor mixture to a process gas flow during the carbothermic reacting step wherein inert gas removing non-desirable intermediate species or mineralizing components to drive the production a high purity TiB2 ([0022], [0055], [0057], [0089]). 
Regarding claim 4, McMillen further teaches directing the process gas flow through the precursor mixture to maintain an ideal reacting conditions, specifically, purging argon through the TiB2 at rate of 0.5 L/min precursor during the carbothermic reacting step ([0054], [0089], [0090]). 
Regarding claim 5, McMillen already specifically teaches using argon gas ([0089]) and inert gas can be argon, helium and neon (noted all these are noble gas). 
Regarding claim 8-9 and 11, McMillen further discloses using 1 mole TiO2; 1.12 mole B2O3; and 5.12 moles of carbon to form a precursor mixture (noted water being removed after mixture being formed) ([0087], example 2-3); i.e., 79.87 g TiO2, 69.62x1.12 = 77.97 g B2O3, and 61.44 g carbon, wherein such mixture contains 36.4 wt% TiO2, 35.6 wt% B2O3 and 28.0 wt% carbon, respectively. 
Regarding claim 10, McMillen further discloses wherein the carbon source comprises graphite: "titanium diboride powders made with synthetic graphite" ([0099]). 
Regarding claim 22, McMillen has been described as above.  Landwehr has been described as above. Landwehr disclosed additive amount overlaps with that of instantly claimed range, thus render a prima facie case of obviousness (see MPEP 2144. 05 I).  Since McMillen already teaches controlling certain processing variables, such as e.g. adopting certain amount of at least one additive to obtain titanium diboride with a specific particle size (e.g. average particle size), surface area, purity, morphology ([0004], [0019])  via  controlling one or more processing variables such as amount of sulfur in the chemical reaction of titanium diboride ([0004]), inert gas flow rate, a soak time, a reaction temperature, and optional additive ([0012], [0020], [0048]) for obtaining  titanium diboride with a specific particle size (e.g. average particle size), surface area, purity, morphology.  It would have been obvious for one of ordinary skill in the art to adopt a same additive amount as that of instantly claimed via routine optimization (see MPEP 2144. 05 II) for help obtaining TiB2 particles with desired morphology and particle size distribution for intended applications as suggested by McMillen ([0004], [0019], [0034], [0048]).
Regarding claim 24, Landwehr already teaches a preferred additive element amount close enough with that of claimed range, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).   Landwehr expressly discloses “The amount of the substitutional transition metal element to be added to the titanium diboride depends not only on the intended use of the bulk titanium diboride article, but also on the stage in the processing of the titanium diboride in which the substitutional transition metal is added and the form in which it is added, e.g., in elemental form or in the form of a boride, carbide, oxide, carboxide, or halide. In all cases, the amount of the substitutional transition metal elements present is to be less than the amount which would cause the precipitation of one or more secondary phases that are detrimental to the intended use of the bulk titanium diboride article (col. 5 lines 57-63).   It would have been obvious for one of ordinary skill in the art to adopt a same amount of additive as that of instantly claimed via routine optimization for help obtaining a titanium diboride for desired intended usage as suggested by Landwehr (col. 5 lines 57-63). Furthermore, MPEP points out that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (See MPEP §2144.05 II).  It would have been obvious for one of ordinary skill in the art to adopt a same additive amount as that of instantly claimed via routine optimization (see MPEP 2144. 05 II) for help obtaining TiB2 particles with desired morphology and particle size distribution for intended applications as suggested by McMillen ([0004], [0019], [0034], [0048]).
Regarding claim 25, Landwehr already teaches the transition metal element in their elemental form (i.e. pure metal). 

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's amendments filed on 09/12/2022 have been acknowledged thus previous 112 rejections have been withdrawn. 
Applicant's arguments filed on 09/12/2022 have been fully considered but they are not persuasive.   In response to applicant’s arguments about instant application using an “intentional additive” (type and amount) to tailor the resulting ceramic product to a particular morphology because Landwehr  not reaching using additive controlling titanium diboride particular morphology while McMillen not teaching using the claimed specific additive,  since  applicant's arguments against the references being  individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, McMillen  broadly teaches synthesizing titanium diboride with a specific particle size (e.g. average particle size), surface area, purity, morphology ([0004], [0019])  via  controlling one or more processing variables such as amount of sulfur in the chemical reaction of titanium diboride ([0004]), inert gas flow rate, a soak time, a reaction temperature, and optional additive, for example  transition metal oxide catalyst such as iron oxide, nickel oxide, chrome oxide, manganese oxide , cobalt oxide, vanadium oxide and the like   ([0012], [0020], [0048]).    Therefore, adopting controlling additive amount and type for obtaining desired titanium diboride morphology is already taught by McMillen.  McMillen already teaches additive can be catalyst material such as iron oxide, nickel oxide, chrome oxide, manganese oxide, cobalt oxide, vanadium oxide and the like ([0012], [0020], [0048]).   As for the claimed specific additive amount, Landwehr is applied to remedy such deficiency. Specifically, Landwehr teaches one or transition metal elements selected from tungsten, molybdenum, chromium, iron, cobalt, nickel, niobium and tantalum in elemental form (i.e. pure metal) or in the form of boride, carbide, oxide, carboxide or halide (apparently metal halide is metal salt), can be intentionally added into a reaction mixture for forming titanium diboride (col. 5 lines 57-63), wherein the amount of such transition metal elements in the range of about 0.5 to 3.5% by weight based on the weight of titanium diboride (col. 6 lines 1-4). 
Landwehr is applied to show one or transition metal elements selected from tungsten, molybdenum, chromium, iron, cobalt, nickel, niobium and tantalum can be added into titanium diboride (col. 4 lines 39-52) for obtaining titanium diboride having increased sinterability while avoiding or minimizing the formation of deleterious grain boundary phase as suggested by Landwehr (col. 4 lines 42-49).  It is readily apparent that since deleterious grain boundary phase being minimized, apparently certain titanium diboride particle size and/or certain morphology can be obtained when combining Landwehr disclosed additives into McMillen disclosed titanium diboride method. 
Furthermore, since both references are directed to using additive to produce titanium boride, with the recited additive with certain amount being added into reaction mixture for forming titanium diboride having associated advantage/benefits,  therefore one of ordinary skill in the art  would have been motivated to combine these references and make the modification because they are drawn to same technical fields (process of producing titanium diboride), constituted with same ingredients (intentionally use  additive)  and share common utilities (forming desired titanium diboride product) , and pertinent to the problem which applicant concerns about ( intentionally use additive to obtain desired titanium diboride) ( see §MPEP 2141.01(a)).  There, the combined teachings suggest a same or substantially the same process using same or substantially the same additive type and amount for producing desired titanium diboride having desired morphology as that of instantly claimed. 
Since McMillen teaches iron oxide and other oxide catalyst can be used for obtaining desired titanium diboride, while Landwehr teaches one or transition metal elements selected from tungsten, molybdenum, chromium, iron, cobalt, nickel, niobium and tantalum in elemental form (i.e. pure metal) or in the form of boride, carbide, oxide, carboxide or halide.  Hence, Landwehr establishes the fact that chromium, iron, cobalt, nickel in their pure form or in their oxide form or in their oxide form are all functional equivalent for forming desired titanium diboride. Thus, it would have been obvious for one of ordinary skill in the art to substitute iron oxide, nickel oxide, chrome oxide, cobalt oxide with their functional equivalent of metal of iron, nickel, cobalt, chromium in element form or their halide form for help producing desired titanium diboride having desired morphology and particle size distribution (see MPEP 2144. 06). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732